Citation Nr: 1438443	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active military service in the U.S. Army from July 1993 to May 1999.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, SC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can satisfy its duty to assist the Veteran in obtaining evidence to substantiate her claim.  

The Veteran seeks VA disability compensation benefits, that is, service connection, for a low back disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has not provided an adequate examination with regard to the Veteran's claim of entitlement to service connection for the disability claimed.  The Veteran's service treatment records (STRs) show a history of treatment for lower back pain.  She received treatment for low back pain in December 1995 - January 1996, indicating during treatment that her symptoms had started two months earlier.  Specifically, a December 28, 1995 consultation request documents that the Veteran "c/o LBP x 2 months from initial injury 1 year ago."  This then is evidence that the Veteran injured her back in late 1994 and had pain present at the end of December 1995 that began in late October 1995.  Also noted in her December 1995 STRs was that her back pain was a result of an automobile collision.  Initially, she was assessed with an acute exacerbation of musculoskeletal low back pain.  Further, her December 2010 VA examination record reports an incident in basic training where the Veteran hurt her knees and back by jumping into a hole.  This incident is corroborated by a September 1993 STR that documents the Veteran's complaint of knee pain sustained during a training exercise.

Also of record are multiple post-service instances of the Veteran complaining of recurrent back pain since service.  A March 2010 VA treatment note documents that the Veteran presented with low back pain that she reported had onset in 1993.  This note includes that the Veteran's "x-rays showed some problem w[ith] discs."  An April 2010 VA treatment note documents that the Veteran reported not being able to "exercise regularly as her ... back hurt."  

VA provided a relevant examination in December 2010.  The examiner diagnosed lumbar sprain.  However, in addressing any possible nexus between the Veteran's lumbar strain and her in-service low back pains, the examiner stated that the "treatment between 12/95 and 1/96 is not long enough to meet criteria for chronic low back pain."  This statement does not account for the Veteran's complaints of back pain beginning two months prior to December 1995.  Nor does it account for the Veteran attributing her low back pain in part to an injury sustained while in basic training in September 1993, or for that matter an injury in late 1994.  Because the examination and subsequent opinion provided in December 2010 and March 2011, respectively, appear to rely on inaccurate facts and are, therefore, inadequate, a remand is necessary so that VA can provide an adequate examination and obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination conducted by an examiner who has not previously examined her.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following. 

(a)  Identify any and all back disorders that the Veteran has had at any time since she filed her claim in April 2010. 

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disorder had onset during her active service or was caused by her active service.  The examiner must address the significance of the Veteran's report in December 1995, that she had back pain for two months from an initial injury one year earlier and must accept that statement as fact.  The examiner must also address the Veteran's contention that she injured her back in the incident in which she stepped in a hole, an in-service incident that is documented in the STRs in September 1993. The examiner must provide a rationale to support any conclusion reached.  

2.  Review the examination report in light of the Board's explanation in this Remand as to why the December 2010 examination was inadequate.  If it is not adequate, take corrective action.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


